Appeal from an order of the Genesee County Court (Robert C. Noonan, J.), dated March 19, 2010. The order directed defendant to pay restitution of $9,925.11.
It is hereby ordered that the order so appealed from is *1218unanimously modified on the law by vacating the amount of restitution ordered and as modified the order is affirmed, and the matter is remitted to Genesee County Court for a new hearing (see People v Joseph, 90 AD3d 1646, 1647 [2011]). Present— Scudder, EJ., Smith, Garni and Sconiers, JJ.